Citation Nr: 1128643	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches. 

2.  Entitlement to service connection for headaches. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right elbow injury. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of injuries to the hands. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of bilateral knee injuries. 

6.  Entitlement to service connection for arthritis of the hips. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1977 to March 1980 and from August 1982 to August 1984.  

This appeal arises to the Board of Veterans' Appeals (Board) from an October 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Louisville, Kentucky, that in pertinent part denied service connection for the hips and determined that new and material evidence had not been submitted to reopen claims for service connection for headaches, the right elbow, the hands, and the knees.

In November 2006, the Veteran withdrew his request for a hearing.  In December 2007, the RO granted service connection for bilateral hearing loss disability, tinnitus, and residuals of a right ankle injury, thus satisfying those appeals.  In January 2008, the RO granted service connection for residuals of head trauma, thus satisfying that appeal.

Service connection for headaches and for arthritis of the hips is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By rating decision of November 2002, the RO denied service connection for headaches, for residuals of a right elbow injury, for residuals of injuries of the hands, and for residuals of bilateral knee injuries, and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the November 2002 decision and it became final.

3.  Evidence received since the final November 2002 rating decision raises a reasonable possibility of substantiating a claim for service connection for headaches, or, when considered with the old evidence, at least triggers VA's duty to provide a medical opinion.

4.  Evidence received since the final November 2002 rating decision does not raise a reasonable possibility of substantiating a claim for service connection for residuals of a right elbow injury, or for residuals of injuries to both hands, or for residuals of injuries to either knee; nor does it, when considered with the old evidence, trigger VA's duty to provide a medical opinion.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service connection for headaches, for residuals of a right elbow injury, for residuals of injuries to both hands, and for residuals injuries to both knees, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence having been received, the previously and finally denied claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to warrant reopening the previously and finally denied claims of entitlement to service connection for residuals of a right elbow injury, for residuals of injuries to both hands, and for residuals of injuries to the knees, and those claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate notice of these provisions was provided in letters sent to the Veteran in July 2005 and July 2006.

Where the claimant is attempting to reopen a service connection claim, VA must notify the claimant of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, VA's notice letters sent to the claimant in July 2005 and in July 2006 include the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, adequate notice has been provided, as VA has informed the claimant of the evidence needed to reopen the claim and to establish service connection that were found insufficient in the previous denial. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA and private clinical records.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

In pertinent part of a November 2002-issued rating decision, the RO denied service connection for residuals of head trauma with headaches, service connection for a right elbow condition, and service connection for injuries of both hands and both knees.  The Veteran and his representative were notified of the decision and of appeal rights and instructions, but did not appeal.  Thus, the November 2002 rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  Since then, in an October 2005-issued rating decision, the RO determined that because no new and material evidence had been submitted, an application to reopen those claims must be denied.  The Veteran timely appealed that decision.  

When a service connection claim has been denied, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The application to reopen the claim was received in July 2004.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  Also of relevance is the recent holding of Shade v. Shinseki, 24 Vet. App. 110 (2010), wherein the Court stressed that new and material evidence is found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Headaches

The relevant evidence of record at the time of the November 2002 RO rating decision (the last final decision that denied service connection for headaches) consists of service treatment records (STRs).  The STRs reflect closed head injuries, including loss of consciousness; however, headaches, as a sequelae to head injury was noted only twice in the STRs.  A January 13, 1984, ambulance call report notes complaint of small headaches and a lacerated temple after an assault.  A January 14, 1984, emergency room report notes that the Veteran had been assaulted and kicked in the head, and that sutures were applied to the left temple.  He again complained of headaches.  Two reports that note headaches not associated with head trauma are an October 1978 report that notes headaches and head and neck pains and a March 1984 report that notes headache and eye pain.  

In November 2002, the RO denied service connection for headaches, based on an erroneous conclusion that, "Service medical records showed no complaints of or diagnosis of headaches."  The Veteran did not appeal that decision and it became final.  

The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or, whether the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The evidence submitted since the November 2002-issued RO decision includes the Veteran's July 2004 claim.  He simply claimed that headaches and loss of balance began during active service.  This is not new and material evidence, as a similar claim was before the RO in November 2002.  

A June 2004 VA emergency room report notes headaches, dizziness, and numbness in the face and neck.  The diagnosis was labrynthitis.  This is sufficiently new and material evidence to warrant reopening the service connection claim.  A medical report of continued headaches could trigger VA's duty to assist in obtaining a medical opinion addressing the etiology of such headaches.  This new report is especially significant where the STRs noted a complaint of headaches after a head injury.  As noted above, where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion, then it is new and material evidence.  Shade, supra.


Residuals of a Right Elbow Injury

The relevant evidence of record at the time of the November 2002 RO rating decision (the last final decision that denied service connection for residuals of a right elbow injury) consists of STRs and the Veteran's claims, as discussed below.

The STRs reflect that there was an infection just above the right elbow in September 1978.  The Veteran was treated with a systemic antibiotic.  In January 1983, a small foreign body was excised from the right elbow.  The excised foreign body was noted to be a wood chip.  Additional cleansing of the wound was required in February 1983.  Another week later, pus was draining from the wound.  In mid-February, nearly a month after the surgery, the wound was noted to be in the process of healing.  There is no further notation or relevant complaint during active service.  In March 2001, the Veteran reported that his right elbow locked up from being chipped during active service.  He reported a previous surgery to remove a "knot."

In November 2002, the RO denied service connection for the right elbow, based on no medical evidence of a current disability.  The Veteran did not appeal that decision and it became final.  

The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or, whether the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The evidence submitted since the November 2002-issued RO decision includes the Veteran's July 2004 claim, which was a duplicated copy of his prior, 2001 claim.  This is not new and material evidence, as it is a duplicate of an earlier considered claim.

A December 2005 VA out-patient treatment report notes a complaint of right elbow pain.  This is not new and material evidence, as similar complaints were before the RO in November 2002.  

During a December 2006 VA orthopedic compensation examination, the Veteran recalled pricking the right elbow on cactus needles during active service.  The Veteran reported right elbow pain and stiffness.  The examiner noted right elbow tendonitis that caused painful motion.  X-rays showed minimal spurring.  The radiologist felt that this might relate to enthesopathy (disorder of the muscular or tendinous attachment to bone, Dorland's Illustrated Medical Dictionary 561 (28th ed. 1994)).  The physician dissociated the right elbow tendonitis from an active service injury on the basis that the disorder represents a later-developing rheumatologic condition unrelated to a removal of a foreign body from the elbow during active service.

The December 2006 VA compensation examination report and nexus opinion is new and material evidence, but, because it is unfavorable to the claim, it does not raise a reasonable possibility of substantiating the claim.  Nor does it at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore it is not sufficiently new and material to warrant reopening the claim.  No other evidence relevant to the right elbow has been submitted.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because new and material evidence sufficient to reopen the right elbow claim has not been submitted, the application to reopen the service connection claim must be denied.  

Residuals of Injuries to the Hands 

The relevant evidence of record at the time of the November 2002 RO rating decision (the last final decision that denied service connection for the residuals of injuries to the hands) consists of STRs and the Veteran's claims, as discussed below.

The STRs reflect that the Veteran was in an altercation in August 1978 resulting in contusions to the right hand.  There was swelling over the 4th and 5th metacarpals.  X-rays were negative for fracture.  However, the right hand was placed in a volar splint for 5 days.  

The STRs reflect that in October 1978, the left index finger was slammed in a car door.  In December 1978, the Veteran was treated for a sprained right hand.

In May 1979, the Veteran was seen at the emergency room after hitting an object with the right hand.  There was discoloration, swelling, and pain.  This was treated with a volar splint and an ice pack.  In January 1980, he put his right hand through a window.  There was a small laceration on the knuckles.

In his March 2001 claim, the Veteran reported that both hands and knuckles and little fingers hurt from injuries on active duty.

In November 2002, the RO denied service connection for residuals of injuries of both hands, based on no medical evidence of a current disability.  The Veteran did not appeal that decision and it became final.  

The evidence submitted since the November 2002-issued RO decision includes the Veteran's July 2004 claim, which was a copy of his prior, 2001 claim.  This is not new and material evidence, as it is a duplicate of an earlier considered claim.

During a December 2006 VA orthopedic compensation examination, the Veteran reported tenderness over the right dorsal hand.  There was no visible abnormality of either hand or fingers.  December 2006 X-rays of both hands were negative.  The examiner offered a diagnosis of arthritis and a negative nexus opinion.  

The December 2006 VA compensation examination report and nexus opinion is new and material evidence, but, because it is unfavorable to the claim, it does not raise a reasonable possibility of substantiating the claim.  Nor does it at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore it is not sufficiently new and material to warrant reopening the claim.  No other evidence relevant to the hands has been submitted.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because new and material evidence sufficient to reopen the claim for service connection for both hands has not been submitted, the application to reopen the service connection claim must be denied.  

Bilateral Knee Injuries

The relevant evidence of record at the time of the November 2002 RO rating decision (the last final decision that denied service connection for residuals of bilateral knee injuries) consists of STRs and the Veteran's claims.

The STRs reflect that the Veteran fell in September 1982 and bruised the left knee.  He sought treatment for continuing knee pain during subsequent weeks.  In January 1983, he fell on the left knee again.  In July 1984, he denied any knee pain.   

In November 2002, the RO denied service connection for both knees, based on no medical evidence of a current disability.  The Veteran did not appeal that decision and it became final.  

The evidence submitted since the November 2002-issued RO decision includes the July 2004 claim for service connection, which is a duplicated copy of his prior, 2001 claim.  This is not new and material evidence, as it is a duplicate of an earlier considered claim.

During a December 2006 VA orthopedic compensation examination, the Veteran reported bilateral knee pains and limitation of motion.  X-rays showed mild deformity of the right patella.  The examiner found bilateral knee bumps consistent with Osgood-Schlatter's disease, crepitation, tenderness, and guarding of movement.  The physician dissociated left knee arthritis from an active service injury on the basis that there was no evidence of arthritis at the time of separation.  

The December 2006 VA compensation examination report and nexus opinion is new and material evidence, but, because it is unfavorable to the claim, it does not raise a reasonable possibility of substantiating the claim.  Nor does it at least trigger VA's duty to assist.  Therefore it is not sufficiently new and material to warrant reopening the claim.  No other evidence relevant to the knees has been submitted.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because new and material evidence sufficient to reopen the bilateral knee service connection claim has not been submitted, the application to reopen the service connection claim must be denied.  


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.  To this extent, the appeal is granted.

New and material evidence not having been submitted, the application to reopen claims for service connection for residuals of a right elbow injury, residuals of injuries of both hands, and for residuals of bilateral knee injuries, is denied. 


REMAND

Headaches

The STRs reflect head injuries and at least two complaints of headaches following head injury.  The Veteran has maintained that he has a headache disability that is related to these active service head injuries.  VA has not provided an examination to determine the nature and etiology of the claimed headaches, although service connection has already been established for benign positional vertigo associated with head trauma.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Arthritis of the Hips

A medical report dated in February 1977, prior to entry into active military service, reflects a history of a right hip fracture in 1965.  The injury was well healed and the Veteran was found physically fit for active service.  The STRs are silent for any hip-related complaint. 

A private report dated in February 2003 from Hardin Memorial Hospital notes left hip pain, as an incidental finding.  March 2003 X-rays were suspicious for bilateral femoral head aseptic necrosis.  An August 2004 VA out-patient treatment report notes hip pain complaints.  The right hip was injected with Toradol(r) in January 2005.  A December 2006 VA compensation examination report mentions hip pains and a post-service left hip dislocation, but provides no diagnosis or etiology opinion for either hip.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.  

Accordingly, the case is REMANDED for the following action:


1.  The AMC should make arrangements for an examination by a neurologist.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis concerning his claimed headache disability.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disease entity is related to active military service, including multiple head injuries.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should make arrangements for an examination of both hips by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the Veteran's hips, and offer a current diagnosis, if appropriate.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disease entity is related to active military service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The physician should offer a complete rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


